Citation Nr: 1822116	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The appellant had military service from August 1978 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 administrative decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO determined that the appellant was not eligible for VA benefits (exclusive of health care under Chapter 17, Title 38, United States Code) due to the character of his discharge from military service.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For VA purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C. § 101 (2) (2012); 38 C.F.R. § 3.1 (d) (2017).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C. § 101 (2); 38 C.F.R. § 3.12 (2017).

As applicable in this case, a discharge or release from service because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  This does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12 (d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n).

In the present case, service personnel records reflect that in November 1979 the appellant was found to be in violation of Uniform Code of Military Justice (UCMJ), Article 134 for possession of marijuana and that he forfeited pay for 2 months.  He was admitted to the Naval Regional Medical Center in Philadelphia, Pennsylvania for in-patient alcohol treatment in December 1979, but his treatment program was terminated because he was involved in the use of marijuana while a patient and admitted to having unauthorized drugs in his possession.  He was noted to have an unauthorized absence in November 1980 and was separately found to be in violation of UCMJ, Article 86 for two unauthorized absences in January 1981.  As a result, he forfeited pay for 1 month.  In March 1981, he was found to be in violation of UCMJ, Articles 86 and 89 for disrespect toward a commissioned officer and unauthorized absence, he forfeited pay, his rank was reduced, and he was restricted to a certain area.  He was counseled and warned that further misconduct of a discreditable nature with military authorities could result in disciplinary action and processing for an administrative discharge under other than honorable conditions.  In July 1981, he was found to be in violation of UCMJ, Article 92 for violation of a lawful general regulation by wrongfully possessing marijuana, he was restricted to a certain area, he forfeited pay for 2 months, and his rank was reduced.

The appellant was again counseled in July 1981 and was advised that any further misconduct could result in disciplinary action and processing for an administrative discharge under other than honorable conditions.  He was subsequently found to be in violation of UCMJ, Article 86 for an unauthorized absence in November 1981 and he forfeited pay for one month.  He was notified that he was being considered for a discharge under other than honorable conditions/misconduct, was advised of his due process rights, and elected to waive all rights.  He was recommended for an immediate discharge under other than honorable conditions/misconduct (frequent involvement and drug abuse) due to his frequent and discreditable behavior involving drug abuse and misconduct.  He had become a continual administrative burden to command and although he was not drug dependent, two of his offenses had been for possession of marijuana.  This indicated a flagrant disregard for Navy regulations and the safety of his shipmates.  As a result, he was discharged in December 1981 under other than honorable conditions due to misconduct (frequent involvement of a discreditable nature with civil or military authority).  He subsequently applied for a correction of his naval record, but the Naval Discharge Review Board/Board for Correction of Naval Records denied his applications in February 1988 and October 1999 because it was found that his discharge was proper and that no change was warranted.
The appellant has contended that he was insane at the time of his misconduct in service as a result of repeated verbal, physical, and sexual abuse during service from fellow service members.  In support of his appeal, he submitted a statement from a VA psychiatrist (T.D.) received in August 2013 and statements from T.D. and a VA social worker (J.T.) dated in July 2012 and October 2014.  These medical professionals reported that the appellant was diagnosed as having a psychiatric disability (identified as mood disorder, depression, and posttraumatic stress disorder) and they opined that the current psychiatric disability was the result of the appellant's reported abuse in service.  Also, the social worker indicated that the appellant's misconduct in service was likely attributable to his reported military sexual trauma.

If a service member was insane at the time he committed the acts leading to his discharge, the character of discharge will not be a bar to VA benefits.  38 C.F.R. § 3.12 (b).  As defined by VA, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (a) (2017).  A diagnosis of insanity requires competent medical evidence of that condition.  See Zang v. Brown, 8 Vet. App. 246, 254-55 (1995). 

In light of the appellant's conduct in service, his reported abuse in service, and the post-service medical opinions that the appellant has current psychiatric problems related to stressors in service and that his misconduct in service was the result of such stressors, the Board finds that a remand is necessary to obtain a medical opinion as to whether the appellant was insane, as defined by VA, at the time he committed misconduct in service.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Where the question at issue involves the character of a claimant's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18   (2007).  In the present case, a November 2012 letter provided the appellant with notice pertaining to the evidence needed to establish veteran status, to include the provisions pertaining to character of discharge under 38 C.F.R. § 3.12.  He has not been notified, however, of the VA definition of insanity under 38 C.F.R. § 3.354. Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide such notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice letter that provides him with notice as to the information and evidence that is required to establish veteran status. Such notice should include, but not be limited to, the definition of insanity in 38 C.F.R. § 3.354.  A copy of this letter must be included in the file.

2.  After the appellant has been given an adequate opportunity to identify and submit any additional relevant evidence, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand) should be referred to a VA mental health professional with appropriate expertise (i.e., a psychiatrist or psychologist) to review and provide an opinion as to whether the appellant was insane, as defined by VA, at the time he committed the misconduct in service that caused him to be discharged under other than honorable conditions.

The opinion provider should answer the following question:
Is it at least as likely as not (50 percent probability or more) that the appellant was insane (as specifically defined in 38 C.F.R. § 3.354) at the time he committed the misconduct in service that caused him to be discharged under other than honorable conditions?

For purposes of the above opinion, the opinion provider is advised that VA's definition of an "insane" person is "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."

In formulating the above opinion, the opinion provider should acknowledge and comment on the appellant's misconduct as documented in his service personnel records; his reports of being verbally, physically, and sexually assaulted in service by fellow service members; the July 2012 letter from T.D.; the letter from T.D. received in August 2013; and the October 2014 letters from T.D. and J.T.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the appellant is competent to report his symptoms and history, and such statements by the appellant must be specifically acknowledged and considered in formulating any opinions.

3.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case that considers all additional relevant evidence received since an August 2014 statement of the case.  After the appellant is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



